MEMORANDUM OPINION
                                        No. 04-11-00537-CV

                                          Diego GARCIA,
                                             Appellant

                                                 v.

                                       Yolanda R. GARCIA,
                                             Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-00319
                           Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 6, 2012

DISMISSED FOR WANT OF PROSECUTION

           The clerk’s record was due on August 9, 2011. On August 10, 2011, this court ordered

appellant to provide written proof to this court that either (1) the clerk’s fee has been paid or

arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without

paying the clerk’s fee. On August 19, 2011, appellant filed a Declaration of Inability to Pay. On

October 17, 2011, the trial court filed findings of fact and conclusions of law in which the court

determined the appeal is frivolous.
                                                                                    04-11-00537-CV


       Although appellant may be indigent, because the trial court determined the appeal is

frivolous, appellant is not entitled to a free record on appeal. On May 3, 2012, this court ordered

appellant to show cause in writing why this appeal should not be dismissed for want of

prosecution.   Appellant has not responded; therefore, the appeal is dismissed for want of

prosecution. TEX. R. APP. P. 37.3(b); 42.3(b), (c).



                                                      PER CURIAM




                                                -2-